DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,624,679 (hereinafter ‘679) in view of Keyer US 2011/0106166. 
Regarding Claims 1, 11, ‘679 discloses the claimed invention with slight difference in wording, including a set screw (“sect screw” claim 1).
‘679 also disclose the limitations of Claims 2, 12 (see claim 1), Claim 3 (see claim 1), Claims 4, 13 (claim 2), Claim 5, (see claims 1-3), Claim 14 (see claim 3)
‘679 does not disclose a top portion having a vertical through opening. 

Keyer discloses a similar device (see prior art rejection for claim 1 below) with a vertical through opening (opening for set screw #34) that receives a set screw (#34, Fig 17a-17d).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘679 to include a vertical through opening in view of Keyer above because this provides a known configuration to house a set screw. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8, 18 each recites “closed through hole” which is unclear as a through hole is already inferred to have to be open (ie, the hole of a donut), as opposed to a closed hole which is not open on opposing ends (ie a cup that has a hole for fluid where there is an opening at the top and a closed bottom). As such, it is not clear what would constitute as a “closed” through hole. In Fig 98f, screw #3956 provides a plug for bore #3955 and the examiner will treat the art in similar fashion. 
Claims 10, 20 each recites “the U-shaped opening adapted to receive the second rod along the second longitudinal axis and from a top of the U-shaped opening transverse to the second longitudinal axis” which seem to contradict each other. Looking at Figure 100 of the application, if the second axis is a vertical axis (as illustrated below), then rod is placed along the second longitudinal axis from the top of the u shaped opening but NOT transverse to the longitudinal axis. 

    PNG
    media_image1.png
    522
    596
    media_image1.png
    Greyscale


If the second axis is a horizontal axis (perpendicular to a vertical axis, see below), then the rod is received from a top of the u-shaped opening transverse to the second axis but the u-shaped opening would not be received along the second axis as claimed. 

    PNG
    media_image2.png
    461
    659
    media_image2.png
    Greyscale

As such it is not clear how the rod can be inserted along the second axis but also transverse to it. 
For examination purposes, the examiner will treat this limitation as the u-shaped opening is transverse to the second axis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyer US 2011/0106166.
Regarding Claim 1, Keyer discloses a connector (Fig 17a-d) for attaching to an existing bone fusion construct comprising: 
a main body (Fig 17b-d) having a first clamping body (#246) and a second clamping body (#251) laterally offset from the first clamping body (Fig 17b-d); 
the first clamping body being a top loading clamping body (Fig 17c-d, can be placed atop a rod) and having: 
a top portion (upper portion of #246) having a vertical through opening (#249, opening that recieves #34) defining a vertical axis (longitudinal axis of #34, Fig 17c-d); 
a bottom portion (below the top portion, Fig 17b-d) extending downwardly from the top portion (Fig 17b-d) and having a first passage (#258) in communication with the through opening (Fig 17b-d)  and defining a first longitudinal axis (longitudinal axis of #24, Fig 17d) extending therethrough (Fig 17d), 
the first passage sized to receive a first rod (#24) of an existing bone fusion construct; and 
a threaded fastener (#34) sized to be threadably received in the through opening (Fig 17b-d); 
a clamp (#252) rotationally coupled to the fastener (threadably coupled to the fastener, paragraph 102) and having a plurality of downwardly extending legs (#256) that define an opening (opening for rod #24, Fig 17c-d) for receiving the first rod to be clamped (Fig 17c-d), the fastener being independently rotatable relative to the clamp (paragraph 102); and 
the second clamping body (#251) having a second passage (#250)  sized to receive a second rod (#247, Fig 17a).

	Regarding Claim 2, Keyer discloses the clamp has an unlocked position (as seen in Fig 17c) configured to receive the first rod (Fig 17c, paragraph 102) and a locked position (Fig 17d) configured to releasably secure the first rod in an opening between the legs (Fig 17d, paragraph 102), wherein the clamp in the locked position is disposed higher in the bottom portion than the clamp in the unlocked position (paragraph 102, Fig 17c-d, in the locked position, the clamp is moved further into the first body).

	Regarding Claim 3, Keyer discloses, in the locked position, the bottom portion is sized such that the legs move inwardly toward one another as the clamp is driven upward in the bottom portion of the first clamping body (as seen in Fig 17c-d, paragraph 102).

	Regarding Claim 4, Keyer discloses the first passage is defined by generally opposing sidewalls (Fig 17c-d, sidewalls engaged with the legs) having one or more angled surfaces and the opposing sidewalls are angled such that a width of the first passage in the bottom portion decreases upward (Fig 17c-d, paragraph 102, angled surfaces causes the legs to move inward as the clamp is moved upward).

	Regarding Claim 5, Keyer discloses an inner wall (wall that engages with one of the legs #256) of the bottom portion is angled such that a width of the first passage decreases in an upward direction such that the legs of the clamp tighten around the first rod as the clamp moves upward (paragraph 102, a width of the first passage decreases such that the legs move towards each other as it is inserted further into the first body).

	Regarding Claim 6, Keyer discloses the fastener is coupled to the clamp such that rotation of the fastener translates the fastener and the clamp upwardly, but the clamp does not rotate (Fig 17c-17d, paragraph 102)s.

	Regarding Claim 7, Keyer discloses an annular protrusion (external helical thread of #34) on an engagement end (lower end of the fastener #34) of the fastener is received in a recess in a top portion of the clamp (as seen in Fig 17c-d, the annular protrusion is located within a recess in a top portion of the clamp).

	Regarding Claim 8, Keyer discloses the second clamping body includes a closed through hole (Fig 17d, rod #247 located in the closed through hole, fastener #34 plugs an upper portion of the second clamping boy) defining a second longitudinal axis (longitudinal axis of #247) and the closed through hole is adapted to receive the second rod only along the second longitudinal axis (Fig 17d, when fastener #34 is installed, the rod can only be received along the second longitudinal axis).


	Regarding Claim 10, Keyer discloses the second clamping body is a bottom loading clamping body (Fig 17c-d, rod #247 is lowered or bottom loaded into the second clamping body) and includes a generally open U-shaped opening (#250) facing upwardly (Fig 17c) and defining a second longitudinal axis (see Fig below, the second axis being located in a top portion), the U-shaped opening adapted to receive the second rod along the second longitudinal axis and from a top of the U-shaped opening (the rod can be received through a top of along the second axis), the u-shaped opening being (see 112b above) transverse to the second longitudinal axis (Fig below, a centerline of the u shaped opening is generally perpendicular/transverse to the second axis).

    PNG
    media_image3.png
    526
    663
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ziolo US 2014/0277160 in view of Keyer US 2011/0106166.
Regarding Claim 1, Ziolo discloses a connector (Fig 4-5) for attaching to an existing bone fusion construct comprising: 
a main body (Fig 3a) having a first clamping body (#320) and a second clamping body (#320) laterally offset from the first clamping body (Fig 3a); 
the first clamping body (#320) being a top loading clamping body (Fig 3a, can be placed atop a rod) and having: 
a top portion (upper portion of #320) having a vertical through opening (opening for “second set screw” paragraph 52, not shown in Fig 3a but paragraph 52 describes the opening to be similar in configuration to the opening shown in Figs 1a-2c for set screws #150, #250) defining a vertical axis (vertical axis extending through the opening, Fig 3a); 
a bottom portion (below the top portion, Fig 3a) extending downwardly from the top portion (Fig 3a) and having a first passage (#323) in communication with the through opening (Fig 3a, paragraph 52) and defining a first longitudinal axis (longitudinal axis of #323 that comes out from the page, Fig 3a) extending therethrough (Fig 3a), 
the first passage sized to receive a first rod (“rod” paragraph 52) of an existing bone fusion construct; and 
a threaded fastener (“set screw” paragraph 52) sized to be threadably received in the through opening (paragraph 52); and
the second clamping body (#310) having a second passage (#313)  sized to receive a second rod (“rod” paragraph 52, Fig 3a).
Regarding Claim 9, Ziolo discloses the second clamping body (#310) includes a laterally open passage (#313) defining a second longitudinal axis (horizontal axis that would be parallel to line “A” as seen in Fig 3a) and adapted to receive the second rod along the second longitudinal axis and along a direction lateral to the vertical axis (as seen in Fig 3a, a second rod would be received on a lateral side along second the longitudinal axis lateral to the vertical axis).
Ziolo does not disclose a clamp rotationally coupled to the fastener  and having a plurality of downwardly extending legs that define an opening for receiving the first rod to be clamped, the fastener being independently rotatable relative to the clamp.
Keyer discloses a connector (Fig 17a-d) for attaching to an existing bone fusion construct comprising: 
a main body (Fig 17b-d) having a first clamping body (#246) and a second clamping body (#251) laterally offset from the first clamping body (Fig 17b-d); 
the first clamping body being a top loading clamping body (Fig 17c-d, can be placed atop a rod) and having: 
a top portion (upper portion of #246) having a vertical through opening (#249, opening that recieves #34) defining a vertical axis (longitudinal axis of #34, Fig 17c-d); 
a bottom portion (below the top portion, Fig 17b-d) extending downwardly from the top portion (Fig 17b-d) and having a first passage (#258) in communication with the through opening (Fig 17b-d)  and defining a first longitudinal axis (longitudinal axis of #24, Fig 17d) extending therethrough (Fig 17d), 
the first passage sized to receive a first rod (#24) of an existing bone fusion construct; and 
a threaded fastener (#34) sized to be threadably received in the through opening (Fig 17b-d); 
a clamp (#252) rotationally coupled to the fastener (threadably coupled to the fastener, paragraph 102) and having a plurality of downwardly extending legs (#256) that define an opening (opening for rod #24, Fig 17c-d) for receiving the first rod to be clamped (Fig 17c-d), the fastener being independently rotatable relative to the clamp (paragraph 102); and 
the second clamping body (#251) having a second passage (#250)  sized to receive a second rod (#247, Fig 17a),
wherein the clamp (#252) helps secure a rod that is top loaded onto a clamping body (Fig 17c-17d, paragraph 102).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Ziolo to include a clamp coupled to the fastener in view of Keyer above because this helps secure the first rod that is top loaded onto the first clamping body.

Claims 11, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Picetti US 2014/0094858 in view of Laeng US 2014/0018858.
Regarding Claim 11, Picetti discloses a connector (fig 6) for attaching to an existing bone fusion construct comprising: 
a unitary body (Fig 6) having a first clamping body (see Fig below) and a second clamping body (see Fig below) laterally offset from the first clamping body (see Fig below); the first clamping body being a top loading clamping body (see Fig below where the set screw is top loaded, alternatively, the connector can be top loaded onto screw #350) and having: 
a top portion having an opening (see Fig below, opening that receives the set screw) defining a vertical axis (see Fig below);
 a bottom portion (see Fig below) extending downwardly from the top portion and having a first passage in communication with the opening (see Fig below) and defining a first longitudinal axis (longitudinal axis parallel to rod “R”, Fig below) extending therethrough, the first longitudinal axis being transverse to the vertical axis (see Fig below, the axes would be generally perpendicular to each other), the first passage sized to receive a first rod of an existing bone fusion construct (see Fig below, able to receive a first rod “R”); and 
a securing mechanism including a set screw (see Fig below); 
and the second clamping body having a second passage sized and dimensioned to receive a second rod (see Fig below).


    PNG
    media_image4.png
    623
    979
    media_image4.png
    Greyscale


	Regarding Claim 18, Picetti discloses the second clamping body includes a closed through hole  (paragraph 35, 31, where the embodiments of Fig 5-6 is similar to that of Figure 4, where as seen in Fig 4 and paragraph 27, the second clamping body has a threaded top to receive a set screw so as to define a closed through hole) defining a second longitudinal axis (longitudinal axis extending out from the page, Fig 6) and the closed through hole is adapted to receive the second rod only along the second longitudinal axis (with the set screw coupled to the second clamping body and defining the closed through hole, the second rod can only be received along the second longitudinal axis).

	Regarding Claim 20, Picetti discloses the second clamping body is a bottom loading clamping body (Fig 6 where a rod can be lowered or bottom loaded into the second clamping body) and includes a generally open U-shaped opening (see fig below) facing upwardly (Fig below, Fig 6) and defining a second longitudinal axis (see Fig below, represented as a dot as it extends out from the page and the second axis being located in a top portion), the U-shaped opening adapted to receive the second rod along the second longitudinal axis and from a top of the U-shaped opening (the rod can be received through a top of along the second axis), the u-shaped opening being (see 112b above) transverse to the second longitudinal axis (Fig below, a centerline of the u shaped opening is generally perpendicular/transverse to the second axis).

    PNG
    media_image5.png
    575
    916
    media_image5.png
    Greyscale


	Picetti does not disclose the top portion having a vertical through opening, a second clamp having a plurality of downwardly extending legs, and an opening defined by the legs, the clamp being rotatably and nonthreadedly connected to the set screw and the set screw being threadedly received in the through opening of the top portion such that rotation of the set screw slidably and vertically translates the clamp in the bottom portion.
	Laeng discloses a similar clamping body (see below) having a top portion defining an opening (opening for the set screw, see below) and a vertical axis (#129), a bottom portion extending downwardly from the top portion (see below) and having a first passage in communication with the through opening (see Fig below, first passage for receiving rod #114) and defining a first longitudinal axis (longitudinal axis aligned with rod #114) extending therethrough, the first longitudinal axis being transverse to the vertical axis (see Fig below, the axes being generally perpendicular to each other), the first passage sized to receive a first rod (#114) of an existing bone fusion construct; and a securing mechanism including a set screw (see Fig below) and a second clamp (see Fig below) having a plurality of downwardly extending legs (see Fig below), and an opening defined by the legs (see below, the legs defining an opening for rod #114), the clamp being rotatably and nonthreadedly connected to the set screw (see Fig below, paragraph 188, second clamp defines a non-threaded post received in the set screw) and the set screw being threadedly received in the through opening of the top portion such that rotation of the set screw slidably and vertically translates the clamp in the bottom portion (see Fig below paragraph 88), wherein the through opening threadably receives the set screw, the second clamp helps to secure the rod in the first passage, where it contacts a portion of the circumference of the rod and transfers a restraining force of the set screw to the rod (paragraph 88).

    PNG
    media_image6.png
    742
    823
    media_image6.png
    Greyscale
 
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Picetti to have the top portion having a through opening, a second clamp in view of Laeng above because the through opening is a known configuration for receiving a set screw and where the second clamp helps to secure the rod in the first passage, where it contacts a portion of the circumference of the rod and transfers a restraining force of the set screw to the rod.
	Regarding  Claims 15, 17, Picetti as modified discloses wherein the set screw is adapted to rotate independently from the clamp, wherein the set screw is coupled to the clamp such that rotation of the fastener translates the set screw and the clamp upwardly, but the clamp does not rotate (Fig above in Laeng, paragraph 88 in Laeng where it would be obvious that second clamp would not rotate with the set screw as it would cause shifting of the rod).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Picetti US 2014/0094858 and Laeng US 2014/0018858, as applied to claim 11, and in further view of Biedermann US 2007/0161999.
	Picetti as modified discloses the claimed invention as discussed above where the set screw has a recess that receives an annular protrusion of the second clamp (see Fig above in Laeng) but does not disclose  an annular protrusion on an engagement end of the set screw is received in a recess in a top portion of the clamp.
	Biedermann discloses a similar clamping body (Fig 1-2) with a securing mechanism including a set screw (#30), a second clamp (#23) having opposing legs (#26) defining an opening for a rod (#20), an annular protrusion (#31) on an engagement end  of the set screw is received in a recess (#29) in a top portion of the clamp (Fig 1-2, 4b, paragraph 24).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the set screw and second clamp of Picetti as modified such that the second set screw has an annular protrusion that is received in a recess of the second clamp in view of Biedermann above because this provides a known alternative configuration to couple the second clamp to the set screw. The examiner notes that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. See MPEP 2144. 


Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Picetti US 2014/0094858 in view of Laeng US 2014/0018858.
Regarding Claim 11, Picetti discloses a connector (fig 6) for attaching to an existing bone fusion construct comprising: 
a unitary body (Fig 6) having a first clamping body (see Fig below) and a second clamping body (see Fig below) laterally offset from the first clamping body (see Fig below); the first clamping body being a top loading clamping body (see Fig below where the set screw #744 is top loaded) and having: 
a top portion having an opening (see Fig below, opening that receives the set screw) defining a vertical axis (see Fig below);
 a bottom portion (see Fig below) extending downwardly from the top portion and having a first passage in communication with the opening (see Fig below) and defining a first longitudinal axis (longitudinal axis parallel to rod “R1”, Fig 10) extending therethrough, the first longitudinal axis being transverse to the vertical axis (see Fig below, the axes would be generally perpendicular to each other), the first passage sized to receive a first rod of an existing bone fusion construct (see Fig below, able to receive a first rod “R1”); and 
a securing mechanism including a set screw (#744); 
and the second clamping body having a second passage sized and dimensioned to receive a second rod (see Fig below).

 
    PNG
    media_image7.png
    658
    817
    media_image7.png
    Greyscale


	Regarding Claim 19, Picetti discloses wherein the second clamping body includes a laterally open passage (Fig 10) defining a second longitudinal axis (Fig 10 axis where the arrow is) and adapted to receive the second rod along the second longitudinal axis and along a direction lateral to the vertical axis (Fig 10 where the second rod R2 is inserted along the second longitudinal direction in a direction lateral to the vertical axis).


	Picetti does not disclose the top portion having a vertical through opening, a second clamp having a plurality of downwardly extending legs, and an opening defined by the legs, the clamp being rotatably and nonthreadedly connected to the set screw and the set screw being threadedly received in the through opening of the top portion such that rotation of the set screw slidably and vertically translates the clamp in the bottom portion.
	Laeng discloses a similar clamping body (see below) having a top portion defining an opening (opening for the set screw, see below) and a vertical axis (#129), a bottom portion extending downwardly from the top portion (see below) and having a first passage in communication with the through opening (see Fig below, first passage for receiving rod #114) and defining a first longitudinal axis (longitudinal axis aligned with rod #114) extending therethrough, the first longitudinal axis being transverse to the vertical axis (see Fig below, the axes being generally perpendicular to each other), the first passage sized to receive a first rod (#114) of an existing bone fusion construct; and a securing mechanism including a set screw (see Fig below) and a second clamp (see Fig below) having a plurality of downwardly extending legs (see Fig below), and an opening defined by the legs (see below, the legs defining an opening for rod #114), the clamp being rotatably and nonthreadedly connected to the set screw (see Fig below, paragraph 188, second clamp defines a non-threaded post received in the set screw) and the set screw being threadedly received in the through opening of the top portion such that rotation of the set screw slidably and vertically translates the clamp in the bottom portion (see Fig below paragraph 88), wherein the through opening threadably receives the set screw, the second clamp helps to secure the rod in the first passage, where it contacts a portion of the circumference of the rod and transfers a restraining force of the set screw to the rod (paragraph 88).

    PNG
    media_image6.png
    742
    823
    media_image6.png
    Greyscale
 
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Picetti to have the top portion having a through opening, a second clamp in view of Laeng above because the through opening is a known configuration for receiving a set screw and where the second clamp helps to secure the rod in the first passage, where it contacts a portion of the circumference of the rod and transfers a restraining force of the set screw to the rod.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest which shows other connectors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773